Filed 12/19/14 P. v. Butler CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B256247
                                                                          (Super. Ct. No. MA056301)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

JEREL R. BUTLER,

     Defendant and Appellant.



                   Appellant Jerel R. Butler was charged with corporal injury to a spouse
(Pen. Code, § 273.5, subd. (a)),1 with a prior conviction within seven years. (§ 273.5,
subd. (e)(1) [now subd. (f)(1)].) A great bodily injury (GBI) enhancement also was
alleged. (§ 12022.7, subd. (e).) Appellant waived his right to a jury trial and pled no
contest to the substantive offense and admitted the GBI enhancement. Pursuant to a plea
agreement, the trial court sentenced him to five years in prison, consisting of the low term
of two years plus three years for the GBI enhancement. (§§ 273.5, subd. (a), 12022.7,
subd. (e).)
                   Appellant filed a motion to correct his "unauthorized" sentence. He
contended the GBI enhancement allegation should have been "stayed or dismissed" under
the plea agreement. To support his motion, he attached the final page of the reporter's


         1 All statutory references are to the Penal Code unless otherwise stated.
transcript of the plea hearing, which occurred on July 26, 2012. The page reflects that, at
the conclusion of the hearing, the court stated: "The other charges and special allegations
are dismissed based on the continuing validity of the plea."
              The trial court denied the motion to correct the sentence, explaining that
appellant "has attached a partial plea transcript in support of his argument which does not
fully reference the plea agreement. Review of the entire plea transcript shows [he]
voluntarily agreed to the sentence of 5 years: low term of 2 years on [§] 273.5(a) and
consecutive 3 years on [§] 12022.5(e) allegation." The court also rejected appellant's
subsequent objection to its decision, reiterating that "review of the plea transcript [pages
3 and 5 specifically] shows [he] was sentenced in accordance with the agreed upon
terms." Appellant filed a timely notice of appeal.
              The clerk's transcript does not include the reporter's transcript of the July
26, 2012, plea hearing. We requested the trial court's file and, on our own motion, take
judicial notice of the 11-page transcript. (See Evid. Code, §§ 452, subd. (d), 459.)
              Since this is an appeal from a motion to correct the sentence, the facts
underlying the conviction are not relevant. At the plea hearing, appellant was asked if he
understood he was agreeing to "a plea to count one under . . . section 273.5(A), a felony,
for low term, which is two [years], plus an admission to the [GBI] allegation under
12022.7(E) for low term, which is three years . . . , for a total of five years [in] state
prison." Appellant responded, "Affirmative. That is a yes." When asked if he
understood "your sentence on this case will be five years in state prison," appellant
responded, "Yes, ma'am." He then pled no contest to the substantive offense and
admitted "that [he] personally inflicted great bodily injury upon [the victim] under
circumstances involving domestic violence."
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). We
notified appellant he had 30 days in which to advise us of any claims he wished us to
consider. Appellant filed a one-page handwritten letter on October 8, 2014.


                                               2
              Appellant reiterates his contention that he understood, when he entered into
the plea agreement, that the special allegation would be dismissed and that he would be
sentenced to two years in prison. He also claims he was "in a state of duress during
sentencing" and that his first conviction for corporal injury to a spouse "cannot be used as
a prior." None of these assertions is supported by the record.
              Having examined the entire record, counsel’s Wende brief and appellant's
letter brief, we are satisfied appointed counsel has fully complied with her responsibilities
and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th 106, 123-124;
Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             3
                                  Lisa M. Chung, Judge

                         Superior Court County of Los Angeles
                         ______________________________


              California Appellate Project, Jonathan B. Steiner, Executive Director, Ann
Krausz, under appointment by the Court of Appeal; Jerel Butler, in pro. per., for
Appellant.
              No appearance for Respondent.




                                            4